           Case 2:19-cv-02356-JMA-AYS Document 5 Filed 04/24/19 Page 1 of 2 PageID #: 51
AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                               for the

                                                    Eastern District of New York

                                                                         )
        FREEDOM MORTGAGE CORPORATION                                     )
                                                                         )
______________________________________________                           )
                    Plaintiff(s),                                        )   Civil Action No. 19-cv-2356 (JMA)(AYS)
                       v.                                                )
                                                                         )
 CHRISTINE MILANO individually and as surviving                          )
   spouse of John Milano, JAMES KIM MILANO,                              )
  CHRISTIAN MARK MILANO, CLERK OF THE                                    )
    SUFFOLK COUNTY TRAFFIC & PARKING                                     )
VIOLATIONS AGENCY, CLERK OF THE SUFFOLK                                  )
           COUNTY DISTRICT COURT                                         )
                                                                         )
                   Defendant(s)
______________________________________________                           )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                             SEE ATTACHED RIDER


            A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Gross Polowy, LLC
                                 900 Merchants Concourse, Suite 201
                                 Westbury, New York 11590-5114




            If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.

                                                                              DOUGLAS C. PALMER
                                                                              CLERK OF COURT

Date: ___________
       4/24/2019                                                              _______________________________
                                                                              __
                                                                              _ ___
                                                                                 ____
                                                                                   _____
                                                                                       _____
                                                                                       _______
                                                                                             ___
                                                                                     Signature of Clerk or Deputy Clerk
         Case 2:19-cv-02356-JMA-AYS Document 5 Filed 04/24/19 Page 2 of 2 PageID #: 52

                                                               Summons Rider
                                                               Civil Action No.19-cv-2356
                          FREEDOM MORTGAGE CORPORATION v. CHRISTINE MILANO, et al.
        x----------------------------------------------------------------------------------------------------------------------------x
To:
Christine Milano
43 Linda Lane
North Babylon, NY 11703

James Kim Milano
43 Linda Lane
North Babylon, NY 11703

Christian Mark Milano
43 Linda Lane
North Babylon, NY 11703

Clerk of the Suffolk County Traffic & Parking Violations Agency
100 Veterans Memorial Hwy
Hauppauge, NY 11788

Clerk of the Suffolk County District Court
400 Carleton Ave
Central Islip, NY 11722
